BROWN, Chief Justice,
dissenting.
In its opinion the majority says “our decision in this case does not mean that an employee may be totally disabled and partially disabled at the same time.” However, despite this disclaimer, the majority authorizes payment of benefits for both permanent partial disability and temporary total disability for exactly the same period of time.
*1370On June 24, 1985, appellant received a permanent partial award. This award was calculated at $905.94 for 29 months for a total of $26,268.39. Rather than receive the monthly payments as contemplated by the statute, appellant importuned the court and worker’s compensation division to make a lump sum payment — which they did. Thereafter, appellant had surgery on September 10, 1985, and claims temporary total disability benefits for eight weeks beginning September 10. This court’s decision authorizes these temporary total disability payments in the sum of about $1,350 per month for two months.1
Therefore, appellant received payments at the rate of $905.94 per month from September 10, 1985 to November 5, 1985, as part of his permanent partial award, and now additionally, under this court’s decision, he will also receive about $1,350 per month from September 10, 1985 to November 5, 1985, for temporary total disability. It seems only fair that $905.94 (which has already been received) be deducted from the $1,350 per month temporary total award. Appellant should be allowed $445 per month temporary total benefit from September 10, 1985 until November 5, 1985.
Further, while we are not talking about a large sum of money in this case (less than $3,000), I foresee the majority opinion resulting in expensive consequences. This fact may be illustrated by a simply hypothetical example. Suppose a worker received an award of 95 percent permanent partial disability. Under these circumstances the worker would be entitled to about $1,000 per month for sixty months. Further, suppose a year later after this award the worker became totally disabled for six months because of corrective surgery or otherwise. In these fortuitous circumstances by virtue of the decision in this case, the worker would also be entitled to an award for temporary total disability in the sum of about $1,300 per month. For a six-month period then the worker would get two checks — $1,000 for partial total disability and $1,300 for temporary total disability. Such would result in a $6,000 windfall. Furthermore, other workers will no doubt hear about this anomaly in the law and use it to their fullest advantage.
A worker cannot be totally and partially disabled at the same time. Consequently, he may not collect benefits for each concurrently. Therefore, I must dissent.

. I estimate $1,350 per month because that is what he received from February 1, 1984 to July 1, 1985, before permanent partial award.